DETAILED ACTION
Status of the Claims
	Claims 1-27 are cancelled.  Claims 28-50 are pending in this application. Claims 48-49 are withdrawn. Claims 28-47 and 50 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, which is a national entry application of PCT/EP2017/083420 filed on 12/19/2017, which claims priority from the foreign application FR1662842 filed on 12/20/2016. 

Information Disclosure Statement
The information disclosure statements from 07/08/2019, 10/20/2020 and 04/13/2021 have been considered by the examiner.

Election/Restrictions
Applicant’s election with traverse of Group I (consisting of claims 28-47 and 50) in the reply filed on 04/22/2021 is acknowledged.
The applicant argues that the claims do not lack unity of invention since both groups comprise the same product/composition comprising the limitations listed in claim 28. The examiner respectfully disagrees. It is explained in the previous action that even though the inventions of the different groups require the technical feature of a composition comprising hydrogen peroxide, one or more bicarbonates and one or more polyphosphorus derivatives, at a pH less than or equal to 11. This technical feature is 
The requirement is deemed proper and is therefore made FINAL. 
Claims 48-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 04/22/2021. 

Claim Objections
Claim 37 is objected to because of the following informalities:
	In claim 37, the applicant discloses that “---- representing”, however the number of dashes in the drawings vary from two dashes to three dashed compared to the four dashes used in the description. All of the dashes need to be correct to a uniform number of dashes in order to remove uncertainties over which of the dashes in the figures represent a single bond or an ionic bond. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 37, it is unclear where the applicant discloses “and also the solvates thereof” for the compounds listed because due to the language used, this can be interpreted as solvates of compounds I, II or III need to be present in addition to non-solvate forms, or, it can be interpreted as “compounds of formulae (I), (II), (III), or solvates thereof, or mixtures thereof” as the optional format. For the purposes of compact prosecution, the optional format will be considered in the rejections below. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In claim 34, there is no additional limitation being introduced beyond what is claimed in claim 28 which claim 34 is dependent on. Claim 28 discloses “at least one polyphosphorus derivative chosen from linear or cyclic compounds comprising at least two phosphorus atoms covalently bonded together via at least one linker L comprising at least one oxygen atom and/or at least one carbon atom” which cover all of the limitations introduced in claim 34.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-35, 41, 43 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu Junrong (CN104446345A, publication date: 03/30/2016) (Hereinafter Junrong). 

	Regarding claim 43, Junrong additionally teaches polyether modified silicone oil to be included in the composition (embodiment 1) which is a non-ionic surfactant by nature. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 28-47 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Arno Wahler (WO2014207097 A1, publication date: 12/31/2014) (Hereinafter Wahler) and Krippahl et al (WO2018046170A1, publication date: 03/15/2018, PCT priority date: 09/09/2016) (Hereinafter Krippahl). 
Regarding claims 28, 34-35, 41-42 and 47, Wahler teaches a cosmetic composition for lightening keratin fibres (page 1, lines 4-5) comprising hydrogen peroxide (page 21-line 10, page 45-line 10, claims 17-18), sodium bicarbonate (page 9-line 10, page 46, claim 7) and tetrasodium pyrophosphate decahydrate (page 45-line 10) which is a linear polyphosphorus derivative comprising two phosphorus atoms covalently bonded together via an oxygen atom as linker. Wahler also teaches that the pH of the composition ranges from 7 to 9.5 and more preferentially from 8 to 9 (claim 21). The specific embodiment (page 45) teaches tetrasodium pyrophosphate decahydrate at 0.04% which is outside the range given by the instant invention which is greater than or equal to 0.5% by weight. That being said, Wahler teaches the oxidation bases (said pyrophosphate) (page 25, line 29) to be from 0.005% to 5% by weight relative to the total weight of the composition (page 26-lines 32-33) which overlaps with the instant claim range. One skilled in the art at the time of the invention was made would have been motivated to use such a range of more than 0.5% (or equal to 1%) as a matter of routine optimization and experimentation. The adjustment of particular conventional working parameters such as the cited concentration range is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan. Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected 
Regarding claim 29, Wahler teaches hydrogen peroxide at 6% (page 45-line 10) relative to total weight of the composition. 
Regarding claims 30-32, Wahler teaches sodium (Na) bicarbonate (page 46, claim 7) which is an alkaline earth metal bicarbonate.
Regarding claim 33, Wahler teaches sodium bicarbonate at 10% (page 46) of the composition.
Regarding claim 36, Wahler’s teaching of tetrasodium pyrophosphate decahydrate structurally is –P(R)(=O)-O M and thus meets all of the limitations of the instant claim. 
Regarding claim 37, Wahler’s teaching of tetrasodium pyrophosphate decahydrate satisfies the (I) structure with n being 2, M being hydrogen atom, M’ being sodium (Na, alkali metal), and ---- being a single bond. 
Regarding claim 38, Wahler teaches tetrasodium pyrophosphate decahydrate. 
Regarding claims 39-40, Wahler teaches tetrasodium pyrophosphate decahydrate which is a hydrated alkali metal pyrophosphate. 
Regarding claim 43, Wahler teaches surfactants to be included in the composition (page 28-lines 1-3) wherein the surfactant is selected from nonionic and ionic surfactants. 
Regarding claim 44, Wahler teaches fatty substances to be included in the composition wherein the fatty substance is selected from C6-C16 hydrocarbons, plant oils of triglyceride type, synthetic triglycerides, esters of fatty acids and fatty alcohols (page 11-lines 13-18). 
Regarding claim 45, Wahler teaches fatty substances in a content of greater than or equal to 10% by weight relative to the total weight of the composition (page 10-lines 22-23). 
Regarding claim 46, Wahler teaches one or more organic solvents to be in the composition (page 33, lines 2-3) wherein the organic solvent is selected from alcohol ethers, aromatic ethers and 
Regarding claim 50, Wahler teaches a multi-compartment device comprising a first compartment and a second compartment (claim 24). Wahler also teaches that the first compartment comprises oxidizing agent (hydrogen peroxide as discussed above) (claim 23) and that the second compartment comprises organic bases (polyphosphorus derivative as well as mineral bases such a bicarbonates as discussed above) (claim 23). The total concentration limitation for polyphosphorus derivative being greater than or equal to 0.5% is discussed above. The pH limitation for the total composition is also discussed above. 
Regarding claims 28-47 and 50, even though Wahler teaches overlapping ranges for the polyphosphorus derivative’s concentration and guides one of ordinary skill in the art to achieve the instantly claimed concentration range through routine optimization as discussed above, there is no specific embodiment that teaches greater than or equal to 0.5 %.
Regarding claims 28-47 and 50, Krippahl teaches a cosmetic product for changing the natural color of keratin fibers (abstract) comprising hydrogen peroxide and disodium pyrophosphate and benzoic acid wherein the mixture of disodium pyrophosphate and benzoic acid is preferably from 0.5% to 2.5% by weight (page 7, last paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Wahler and Krippahl to arrive at the instant invention. Krippahl provides the motivation that “a particularly high stabilization of the oxidizing agent, in particular the hydrogen peroxide, is achieved when the abovementioned acids are used in certain quantitative ranges. It is therefore advantageous in this context if the at least one acid, in particular the mixture of disodium pyrophosphate and benzoic acid and salts thereof” (page 7, last paragraph). Thus, one would be motivated to use a higher concentration of disodium pyrophosphate by incorporating the 

Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 28-47 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-27, 29-41, 43-47 and 51 of U.S. Patent Application No. 16/468,349 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 28 is obviated by claim 26 of the reference application.  
Instant claim 29 is obviated by claim 27 of the reference application. 
Instant claims 30-32 is obviated by claims 29-31 of the reference application.
Instant claim 33 is obviated by claim 32 of the reference application. 
Instant claim 34 is obviated by claim 33 of the reference application. 
Instant claims 35 is obviated by claim 34 of the reference application.
Instant claim 36 is obviated by claim 35 of the reference application.
Instant claim 37 is obviated by claim 36 of the reference application.
Instant claims 38 is obviated by claims 37 of the reference application.
Instant claim 39 is obviated by claim 38 of the reference application.
Instant claim 40 is obviated by claim 39 of the reference application.
Instant claim 41 is obviated by claim 40 of the reference application.
Instant claim 42 is obviated by claim 41 of the reference application.
Instant claim 43 is obviated by claim 43 of the reference application.
Instant claim 44 is obviated by claim 44 of the reference application.

Instant claim 46 is obviated by claim 46 of the reference application.
Instant claim 47 is obviated by claim 47 of the reference application.
Instant claim 50 is obviated by claim 51 of the reference application.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to have used the claims of the reference application to achieve the instant invention. The reference application claims meet all of the limitations of the instant invention claims. Thus, one would simply follow the reference application claims disclosures to achieve the instant invention. 

Claims 28-41, 43-47 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-32, 36-51 and 57 of U.S. Patent Application No. 16/468,353 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 28 is obviated by claims 31-32 of the reference application.  
Instant claim 30 is obviated by claim 36 of the reference application. 
Instant claims 31-32 is obviated by claims 37-38 of the reference application.
Instant claim 33 is obviated by claim 39 of the reference application. 
Instant claim 34 is obviated by claim 40 of the reference application. 
Instant claims 35 is obviated by claim 41 of the reference application.
Instant claim 36 is obviated by claim 42 of the reference application.
Instant claim 37 is obviated by claim 43 of the reference application.
Instant claims 38-39 is obviated by claims 44-45 of the reference application.
Instant claim 40 is obviated by claim 46 of the reference application.
Instant claim 41 is obviated by claim 47 of the reference application.

Instant claim 44 is obviated by claim 49 of the reference application.
Instant claim 45 is obviated by claim 50 of the reference application.
Instant claim 46 is obviated by claim 51 of the reference application.
Instant claim 50 is obviated by claim 57 of the reference application.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to have used the claims of the reference application to achieve the instant invention. The reference application claims meet all of the limitations of the instant invention claims. Thus, one would simply follow the reference application claims disclosures to achieve the instant invention. 

Claims 28-41, 43-47 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-31, 34-48 and 54 of U.S. Patent Application No. 16/468,351 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 28 is obviated by claim 30 of the reference application.  
Instant claim 29 is obviated by claim 31 of the reference application. 
Instant claim 30 is obviated by claim 34 of the reference application.
Instant claims 31-32 is obviated by claim 35 of the reference application. 
Instant claim 33 is obviated by claim 36 of the reference application. 
Instant claims 34-35 is obviated by claim 37 of the reference application.
Instant claim 36 is obviated by claim 38 of the reference application.
Instant claim 37 is obviated by claim 39 of the reference application.
Instant claim 38 is obviated by claim 40 of the reference application.
Instant claim 39 is obviated by claim 41 of the reference application.

Instant claim 41 is obviated by claim 43 of the reference application.
Instant claim 43 is obviated by claim 44 of the reference application.
Instant claim 44 is obviated by claim 45 of the reference application.
Instant claim 45 is obviated by claim 46 of the reference application.
Instant claim 46 is obviated by claim 47 of the reference application.
Instant claim 47 is obviated by claim 48 of the reference application.
Instant claim 50 is obviated by claim 54 of the reference application.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to have used the claims of the reference application to achieve the instant invention. The reference application claims meet all of the limitations of the instant invention claims. Thus, one would simply follow the reference application claims disclosures to achieve the instant invention. 

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/A.A./               Examiner, Art Unit 1613         

/MARK V STEVENS/Primary Examiner, Art Unit 1613